Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                       Detailed Action
                                                       Canceled Claim
Claim 2 has been cancelled.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 3-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant does not have support for “all features… of the object from the respective viewpoint.” The language is overbroad and does not cover all features known to associated a feature of an object.
     For example, the specification fails to describe, lamination, brightness, a  shape, orientation or rotation of an object.
   In view of the 112 rejections, the following  art rejections to claims 1 and 3-9 are made. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (2018/0350063 in view of  Suzuki et al. AU2021202

     With respect to claim 1, Nakano teaches a training apparatus for training a machine learning model used to identify an object (para. 25, lines 1-2) represented in an image, the training image comprising: a 3D acquisition section, via receiving section 110, to acquire 3D data, see para. 25, lines 1-2 to complete a 3 D object; training data generation circuit 120 for generating a plurality of data sets, see para. 29, lines 1-3 from a 3 D shape object, each training set comprising multiple orientations, see paras. 27 and 29. Nakano teaches a training section 170 for training a learning model.  Multiple orientations can be considered as all possible orientations if the number is sufficiently high to disclose the object.

     What is not taught by Nakano is  associated depth information  which is part of  the training data set wherein the sets represent different respective viewpoints.

     Suzuki  teaches several video cameras trained on the 3D objects and a computer that calculates the depth information of an object. The server broadcasts each camera view and depth information for each view. A computer receives the nearest camera views to the requested perspective and depth information of each of the views for the interpolation and renders the selected view. The invention also applies to virtual viewpoints where a virtual three-dimensional model image is stored on a network server. The server uses virtual cameras that obtain a rendered image and depth information for a particular viewpoint and sends the rendered image and the depth information to a user.

     Since Nakano and Suzuki and directed toward generating training set data, the purpose of using depth information as part of the training set data for each viewpoint of a virtual space observing different perspectives of the object, would have been recognized by Nakano as set forth by Suzuki.

     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakano, to include the 3D information along with depth information as part of the data sets  used for  the training operation which is  set forth by Suzuki  by Nakano.

    With respect to claim 3, Nakano teaches the training circuit 170 to train a machine model by inputting recognition target data (see para. 29) comprising a plurality of training data sets, including the multi-dimensional data taken by the 3D acquisition unit 110; and training data generating circuit 120 which operates to generate a plurality of 3D data sets. 

     With respect to claim 4, Nakano teaches a training section 170 for training a learning model. Nakano teaches  training data generation circuit 120 for generating a plurality of recognition target data  comprising a plurality of data sets, see para. 29, lines 1-3 from a 3 D shape object, each training set comprising multiple orientations, see paras. 27 and 29. Nakano teaches wherein the training section 170 generates a plurality of training sets. 
     What Nakano does not teach is that the training sets include depth information.
     Suzuki  teaches several video cameras trained on the 3D objects and a computer that calculates the depth information of an object. The server broadcasts each camera view and depth information for each view. A computer receives the nearest camera views to the requested perspective and depth information of each of the views for the interpolation and renders the selected view. The invention also applies to virtual viewpoints where a virtual three-dimensional model image is stored on a network server. The server uses virtual cameras that obtain a rendered image and depth information for a particular viewpoint and sends the rendered image and the depth information to a user.

Since Nakano and Suzuki and directed toward generating training set data, the purpose of using depth information as part of the training set data for each viewpoint of a virtual space observing different perspectives of the object, would have been recognized by Nakano as set forth by Suzuki.

     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakano, to include the 3D information along with depth information as part of the data sets  used for  the training operation which is  set forth by Suzuki  by Nakano.

     With respect to claim 5, Nakano teaches  a recognition apparatus for identifying objects. Nakano teaches a machine learning module via the neural network described at para. 29, lines 1-3. Nakano teaches  an identification section 150 for identifying an object represented  in the image by the machine learning module (neural network). The machine learning module has been trained  through training section 170 by acquiring 3D image information, via receiving section 110, to acquire 3D data, see para. 25, lines 1-2. Nakano further teaches generation circuit 120 for generating a plurality of data sets, see para. 29, lines 1-3 from a 3 D shape object, each training set comprising multiple orientations, see paras. 27 and 29. Nakano teaches a training section 170 for training a learning model.  Multiple orientations can be considered as all possible orientations if the number is sufficiently high to disclose the object.


     What Nakano does not teach is  the use of depth information as part of the  training of the data sets as claimed. 
     What Nakano does not teach is that the training sets include depth information.
     Suzuki  teaches several video cameras trained on the 3D objects and a computer that calculates the depth information of an object. The server broadcasts each camera view and depth information for each view. A computer receives the nearest camera views to the requested perspective and depth information of each of the views for the interpolation and renders the selected view. The invention also applies to virtual viewpoints where a virtual three-dimensional model image is stored on a network server. The server uses virtual cameras that obtain a rendered image and depth information for a particular viewpoint and sends the rendered image and the depth information to a user.

     Since Nakano and Suzuki and directed toward generating training set data, the purpose of using depth information as part of the training set data for each viewpoint of a virtual space observing different perspectives of the object, would have been recognized by Nakano as set forth by Suzuki.

     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakano, to include the 3D information along with depth information as part of the data sets  used for  the training operation which is  set forth by Suzuki  by Nakano.

    With respect to claim 6, Nakano teaches a process, illustrated by  figure 3 for identifying an object in an image, the training method comprising:  the process of acquiring 3D data,   via receiving section 110, to acquire 3D data, see para. 25, lines 1-2 to complete a 3 D object.  Nakano teaches generating a plurality of training data sets from a 3D object which was acquired. Nakano teaches generating  multidimensional   training data generation circuit 120 for generating a plurality of data sets, see para. 29, lines 1-3 from a 3 D shape object, each training set comprising multiple orientations, see paras. 27 and 29. Multiple orientations can be considered as all possible orientations if the number is sufficiently high to disclose the object.
 Nakano teaches a training section 170 for training a learning model. 
       What Nakano does not teach is that the training sets include depth information. Suzuki  teaches several video cameras trained on the 3D objects and a computer that calculates the depth information of an object. The server broadcasts each camera view and depth information for each view. A computer receives the nearest camera views to the requested perspective and depth information of each of the views for the interpolation and renders the selected view. The invention also applies to virtual viewpoints where a virtual three-dimensional model image is stored on a network server. The server uses virtual cameras that obtain a rendered image and depth information for a particular viewpoint and sends the rendered image and the depth information to a user.

     Since Nakano and Suzuki and directed toward generating training set data, the purpose of using depth information as part of the training set data for each viewpoint of a virtual space observing different perspectives of the object, would have been recognized by Nakano as set forth by Suzuki.

     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakano, to include the 3D information along with depth information as part of the data sets  used for  the training operation which is  set forth by Suzuki  by Nakano.

    With respect to claim 7,  Nakano teaches a recognition method, illustrated by figure 2, for identifying an object, the method comprising: input recognition target data, see step S150 which is input to a machine learning model (see para. 29); Step 180 for identifying the object representing the basis of an output from   the learning model in response to target data.  The learning model is trained to at S110 to acquire a 3D data presenting the shape of an object. Nakano teaches generating a plurality of data sets from the complete virtual 3D shape of the object, representing multi-dimensional views as part of the object (see para. 29, lines 1-3) and training circuit 170 for training the machine model to identify the object using the plural data sets. Multiple orientations can be considered as all possible orientations if the number is sufficiently high to disclose the object.


     What Nakano does not teach is that the training sets include depth information.
     Suzuki  teaches several video cameras trained on the 3D objects and a computer that calculates the depth information of an object. The server broadcasts each camera view and depth information for each view. A computer receives the nearest camera views to the requested perspective and depth information of each of the views for the interpolation and renders the selected view. The invention also applies to virtual viewpoints where a virtual three-dimensional model image is stored on a network server. The server uses virtual cameras that obtain a rendered image and depth information for a particular viewpoint and sends the rendered image and the depth information to a user.

     Since Nakano and Suzuki and directed toward generating training set data, the purpose of using depth information as part of the training set data for each viewpoint of a virtual space observing different perspectives of the object, would have been recognized by Nakano as set forth by Suzuki.

     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakano, to include the 3D information along with depth information as part of the data sets  used for  the training operation which is  set forth by Suzuki  by Nakano.

    With respect to claim 8, Nakano teaches a non-transitory computer readable medium RAM 800-14 for storing programs to be run on a  CPU 800-12 of a computer 800 for identifying an object through a computer process for training a machine learning model (see para. 29, lines 1-3) comprising: acquiring 3D data,   via receiving section 110, to acquire 3D data, see para. 25, lines 1-2 to complete a 3 D object.  Nakano teaches generating a plurality of training data sets from a 3D object which was acquired. Nakano teaches generating  multidimensional   training data generation circuit 120 for generating a plurality of data sets, see para. 29, lines 1-3 from a 3 D shape object, each training set comprising multiple orientations, see paras. 27 and 29.  Multiple orientations can be considered as all possible orientations if the number is sufficiently high to disclose the object.  Nakano teaches a training section 170 for training a learning model. 
   What Nakano does not teach is that the training sets include depth information.
     Suzuki  teaches several video cameras trained on the 3D objects and a computer that calculates the depth information of an object. The server broadcasts each camera view and depth information for each view. A computer receives the nearest camera views to the requested perspective and depth information of each of the views for the interpolation and renders the selected view. The invention also applies to virtual viewpoints where a virtual three-dimensional model image is stored on a network server. The server uses virtual cameras that obtain a rendered image and depth information for a particular viewpoint and sends the rendered image and the depth information to a user.

     Since Nakano and Suzuki and directed toward generating training set data, the purpose of using depth information as part of the training set data for each viewpoint of a virtual space observing different perspectives of the object, would have been recognized by Nakano as set forth by Suzuki.

     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakano, to include the 3D information along with depth information as part of the data sets  used for  the training operation which is  set forth by Suzuki  by Nakano.

      With respect to claim 9, Nakano teaches, a non-transitory computer readable medium RAM 800-14 for storing programs to be run on a  CPU 800-12 of a computer 800 for identifying an object through a computer process for training a machine learning model (see para. 29, lines 1-3) comprising: input recognition target data, see step S150 which is input to a machine learning model (see para. 29); Step 180 for identifying the object representing the basis of an output from   the learning model in response to target data.  The learning model is trained to at S110 to acquire a 3D data presenting the shape of an object. Nakano teaches generating a plurality of data sets from the complete virtual 3D shape of the object, representing multi-dimensional views as part of the object (see para. 29, lines 1-3) and training circuit 170 for training the machine model to identify the object using the plural data sets.  Multiple orientations can be considered as all possible orientations if the number is sufficiently high to disclose the object.

     What Nakano does not teach is that the training sets include depth information.
     Suzuki  teaches several video cameras trained on the 3D objects and a computer that calculates the depth information of an object. The server broadcasts each camera view and depth information for each view. A computer receives the nearest camera views to the requested perspective and depth information of each of the views for the interpolation and renders the selected view. The invention also applies to virtual viewpoints where a virtual three-dimensional model image is stored on a network server. The server uses virtual cameras that obtain a rendered image and depth information for a particular viewpoint and sends the rendered image and the depth information to a user.
     Since Nakano and Suzuki and directed toward generating training set data, the purpose of using depth information as part of the training set data for each viewpoint of a virtual space observing different perspectives of the object, would have been recognized by Nakano as set forth by Suzuki.

     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakano, to include the 3D information along with depth information as part of the data sets  used for  the training operation which is  set forth by Suzuki and Nakano. 

                                                     Examiner’s Remarks 
 
     Applicant’s amendment has been considered as well as the accompanying remarks. 
The amendment is improper because it claims “ all features of the appearance….”
This language is overbroad and unsupported by the specification for the reasons set forth in the 112 rejections above.     As to the applicant’s remarks, applicant argues that:
 
“Nakano… fails to disclose that each training data set including a two-dimensional data representation for only a portion of the object viewed from a respective viewpoint in a virtual space, including all features of the appearance of the object from the respective viewpoint.” 

     This argument is not persuasive. Applicant’s specification does not  teach all features. For example, the specification does not make reference to “shape of the object” or orientation among other features. Hence, applicant would fail to teach every feature currently known to identify a portion of an object.  The examiner notes that applicant’s argument seems particularly weighted against Nakano but fails to argue against   Suzuki (the secondary reference).  The office action stated the deficiency of Nakano regarding the depth information as features of the object. Hence,  Suzuki was relied upon for  teaching the depth feature supported by the specification.  Applicant has failed to argue against the combination of the rejection. Therefore, the arguments do not appear to address the complete grounds of rejection relied upon by the examiner. 

     In view of: 1) overbroad nature of the claims, as now written; 2)  the failure of the specification to teach “all features” and  3) the failure to argue the complete grounds of the examiner’s rejection, the rejection is maintained. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEROME GRANT II/Primary Examiner, Art Unit 2664